Citation Nr: 0530497	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  94-45 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for post operative 
residuals of mitral valve prolapse, currently evaluated as 60 
percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
April 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, that denied a rating in excess of 30 percent for the 
veteran's service-connected "damaged mitral valve."  
Thereafter, a rating decision dated in October 1997 increased 
the rating assigned to the veteran's service-connected 
"mitral valve prolapse" to 60 percent.  The Board remanded 
this matter in December 1996 so that additional development 
of the evidence could be conducted, and in April 2005 so that 
the veteran could be scheduled to appear for a hearing before 
a Veterans Law Judge.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.

On appeal the veteran has raised the issue of entitlement to 
service connection for depression secondary to multiple 
service connected disorders.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action.  


REMAND

During a hearing held before the undersigned in July 2005, 
the veteran indicated that his disability had worsened since 
he was last examined by VA in August 2004.  To this, he 
claimed to be experiencing more palpations and chest pain on 
exertion.  He added that since his August 2004 VA examination 
he had to increase the dosages of the cardiovascular 
medications he was taking.  In light of this testimony a new 
VA examination is in order.

He also informed the undersigned that he was being treated 
for his heart disease once every six months at the Deborah 
Capital Cardiology Clinic, in Trenton, New Jersey.  He added 
that this facility was part of the Capital Health Care 
System.  He also mentioned that he was hospitalized for his 
heart disease in October 2004; he mentioned that this 
hospitalization was at the Capital Health Care System.  

The veteran also testified that he had been unable to work 
due to his service-connected heart disability since 1995.  
Review of the claims files shows that the most recent medical 
records on file associated with treatment afforded the 
veteran for cardiac-related problems from the Deborah Heart 
and Lung Center, in Brown Mills, New Jersey, are dated in 
June 1998.  The most recent medical records on file from 
Capital Health System, in Trenton, New Jersey, are dated in 
June 2003.  Accordingly, the RO should take the appropriate 
steps to obtain contemporaneous treatment records from these 
two private medical providers.  

The record also shows that the veteran was last seen at a VA 
medical facility (East Orange VA Medical Center (VAMC)) for 
cardiac-related treatment in December 2003.  As with the 
above-mentioned private medical records, the RO should also 
ensure that all pertinent treatment records from the East 
Orange VAMC dated since December 2003 are obtained and 
associated with the claim files.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should take the necessary 
steps to obtain the veteran's private 
medical records from the Deborah Heart 
and Lung Center in Brown Mills, New 
Jersey, dated from June 1998 to the 
present (or, alternatively, from the 
Deborah Capital Cardiology Clinic in 
Trenton, New Jersey - these facilities 
may be one in the same).  Records from 
the Capital Health Care System dated from 
June 2003 to the present should also be 
sought.  The RO must specifically 
document what attempts were made to 
locate the records, and any records 
obtained should be associated with the 
other evidence in the claim files.  If 
the RO is unable to secure these private 
records it must notify the appellant in 
writing and offer him an opportunity to 
respond or otherwise secure the records 
himself. 

2.  The RO should take the necessary 
steps to obtain any pertinent records 
from the East Orange VAMC dated from 
December 2003 to the present.  If, after 
making reasonable efforts, the RO cannot 
locate such records, the RO must 
specifically document what attempts were 
made to locate the records, and indicate 
in writing that further attempts to 
locate or obtain any government records 
would be futile.  The RO must then:  (a)  
notify the claimant of the specific 
records that it is unable to obtain; (b)  
explain the efforts VA has made to obtain 
that evidence; and (c)  describe any 
further action it will take with respect 
to the claims.  The claimant must then be 
given an opportunity to respond.

3.  After all pertinent evidence has been 
gathered and associated with the claim 
files, the veteran should be afforded a 
VA cardiovascular examination.  The claim 
folders are to be made available for the 
examiner to review.  In accordance with 
the latest AMIE worksheets for rating 
mitral valve prolapse the examiner is to 
provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature and 
extent of any cardiovascular disability 
due to mitral valve prolapse.  A complete 
rationale for any opinions expressed must 
be provided.  

After the development requested has been 
completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  Following completion of the 
foregoing, the RO must review the claim 
folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

6.  If the determination remains 
unfavorable to the veteran, he should be 
furnished a SSOC in accordance with 38 
U.S.C.A. § 7105 (West 2002), which fully 
sets forth the controlling law and 
regulations pertinent to this appeal.  
This document should further reflect 
detailed reasons and bases for the 
decisions reached.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

